Citation Nr: 0012570	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by weakness and pain in the arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1995 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied 
service connection for a disability manifested by weakness 
and pain in the veteran's arms.

This appeal was first before the Board in December 1997.  At 
that time, the Board granted service connection for anxiety, 
denied service connection for a disability manifested by 
syncope, and remanded for further development the claim of 
service connection for disability manifested by weakness and 
pain in the arms and a claim for non-service-connected 
pension benefits.  In May 1998, the Huntington RO granted the 
veteran's pension claim.  In June 1998, the veteran moved to 
Florida and his claims file was transferred to the 
appropriate RO.  This appeal was next before the Board in 
January 1999.  At that time, the Board remanded the remaining 
issue of service connection for a disability manifested by 
weakness and pain in the veteran's arms for further 
development.  In January 1999, the veteran moved back to West 
Virginia and the claims file was transferred back to the 
Huntington RO. 


FINDING OF FACT

The veteran does not have a disability manifested by weakness 
and pain in the arms that is attributable to military 
service, or to already service-connected disability.



CONCLUSION OF LAW

The veteran does not have a disability manifested by weakness 
and pain in the arms that is the result of disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has weakness and pain in the arms that was brought about by 
either injuries sustained during his military service or is 
secondary to his already service-connected cervical spine 
disability.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The veteran's service medical records include a May 1972 
entry examination that was negative for complaints or 
diagnoses of upper extremity problems.  Medical records dated 
in November and December 1973 show complaints of neck pain 
diagnosed as a muscle strain.  X-rays at that time showed a 
straightening of the cervical spine.  On the occasion of his 
February 1974 separation examination, the veteran complained 
of a painful/trick shoulder.  It was also reported, for the 
first time, that the veteran had had periodic left shoulder 
pain since a pre-service motorcycle accident at age 14.  
Nonetheless, on examination, the left shoulder had good 
strength and full range of motion. 

VA treatment records, dated from January 1974 to June 1999, 
and private treatment records, dated from January 1989 to 
April 1990, as well as records on file with the Social 
Security Administration (SSA) (i.e., private treatment 
records dated from February 1995 to December 1997, VA 
treatment records dated from June 1994 to October 1997, and 
SSA records dated from December 1994 to February 1998), show 
the veteran's complaints and/or treatment for shoulder and/or 
arm pain, weakness, and/or numbness starting in 1983.  See VA 
treatment records dated in 1983 (the month of this treatment 
record is illegible), February 1984, May 1987, November 1994, 
February 1995, March 1995, April 1995, September 1995, 
November 1995, December 1995, March 1996, April 1996, July 
1996, August 1996, and February 1998; A1A Chiropractic Clinic 
treatment records dated in January 1989 and June 1989; Report 
of VA electromyography (EMG) dated in March 1995; SSA record 
dated in January 1995; Adult Mental Profile dated in December 
1997; and a State of West Virginia disability examination 
dated in September 1997.  The diagnoses included chronic 
muscle strain (see VA treatment records dated in May 1987 and 
November 1995), cervical brachial syndrome (see January 1989 
treatment record from A1A Chiropractic Clinic), traumatic 
osteoarthritis (see March 1995 VA treatment record), chronic 
"cervicalgia" (see March 1995 VA treatment record), 
cervical spondylolisthesis (see May 1996 SSA examination 
report), and possible left shoulder bursitis (see July 1996 
VA treatment record).

The veteran underwent VA examinations in July 1975, October 
1989, June 1994, December 1994, February 1996, February 1998, 
November 1999, and December 1999.  At the October 1989 
examination, the veteran complained of shoulder muscle 
discomfort.  However, on examination, shoulder range of 
motion was within normal limits and palpation did not reveal 
tenderness.  The diagnosis was minimal degenerative changes 
of the cervical spine.  Thereafter, at the June 1994 
examination, the veteran complained of both a tingling 
sensation, and a painful and burning sensation in his left 
arm and fingers.  Moreover, on examination, he had positive 
Tinel's at the left wrist, positive Phalen's bilaterally, 
bilateral trapezius spasms, and marked tenderness at C7.  The 
diagnosis was history of cervical strain.

At the December 1994 examination, the veteran complained of 
neck pain that radiated into his shoulders as well as a 
burning sensation in his left upper extremity and tingling in 
his fingers.  The examiner opined that "[a]s to the left 
upper extremity, [I] feel this probably represents a nerve 
impingement type phenomena.  The [veteran] could also have a 
carpal tunnel syndrome on the left."  Yet, at the January 
1996 examination, while the veteran complained of upper 
extremity numbness and weakness, on examination, no adverse 
neurological symptoms were noted.  The diagnoses included 
chronic cervical pain and "[m]ultiple somatic complaints 
which do not bear out on witness."  A February 1995 report 
described the veteran's neck disability as a strain with 
radicular symptoms.  On examination, however, neurologic 
evaluation of the left upper extremity was normal.

Thereafter, at the February 1998 examination, the veteran 
complained of neck pain, that with flare-ups, caused left arm 
weakness.  He also reported a history of carpal tunnel 
syndrome that caused him to be unable to spread out the 
fingers.  He complained of thenar pain and general arm 
weakness.  The assessment was "1. Cervical strain from motor 
vehicle accident.  2. Left upper extremity weakness with 
exacerbation of #1.  3. Bilateral carpal tunnel syndrome with 
weakness in upper extremities to the level of elbows."  
(Emphasis Added).  The examiner next opined that 

[t]he weakness and the pain in the arms 
is not due to his service-connected 
cervical strain but rather his diagnosis 
of bilateral carpal tunnel syndrome which 
[the veteran] clearly states . . . causes 
him thenar pain which . . . radiated to 
the elbows . . .  [The veteran] also 
states that he has a flare-up of the neck 
pain at times that causes a left upper 
extremity weakness which is clearly 
different than his ongoing weakness and 
pain syndrome due to the carpal tunnel.  
(Emphasis Added)

The Board notes that, on examination, the neck was supple, 
there were no gross joint abnormalities, there was no pallor, 
cyanosis, or clubbing, and there was no gross asymmetry 
between the extremities.  Additionally, finger-to-thumb 
testing was intact and grip strength was 4/5, bilaterally.  
There were no gross motor or sensory deficits.  Cervical 
spine x-rays revealed a loss of normal lordotic curve and 
degenerative changes at the lower aspect of the spine.

More recently, at the November 1999 examination, the veteran 
complained of intermittent left arm pain and numbness as well 
as an almost constant posterior lateral neck pain that 
radiated to between his shoulder blades.  Specifically, the 
veteran reported that the pain started in the left lateral 
neck, radiated to the left lateral arm, and sometimes to the 
left lateral forearm as well as the last two fingers of his 
hand.  The pain was exacerbated by heavy lifting, but not by 
neck turning.  The veteran also complained of chronic fifth 
finger numbness and periodic numbness of the entire left arm.  
The veteran reported that the numbness and tingling seemed 
worse in the morning, but were not exacerbated by activity.  
The veteran denied any frank weakness, though he occasionally 
dropped things out of his left hand.  After a review of the 
record on appeal, including 1995 nerve conduction 
studies/EMG, an April 1995 cervical spine magnetic resonance 
imaging (MRI) evaluation, and a February 1999 cervical spine 
computerized tomography (CT), the examiner opined that 

[t]here is no evidence of symptomatic 
cervical disk disease or cervical 
spondylosis, including cervical 
radiculopathy or myelopathy by exam, 
neuroimaging studies, or 
electrophysiologic studies.  There is a 
possibility that his left arm symptoms 
are caused by ulnar neuropathy or carpal 
tunnel syndrome.  However, the normal 
neurological exam and the normal 
electrophysiological studies (done when 
the patient was symptomatic) argue 
against these last two diagnoses.  Nerve 
conduction studies/EMG may be repeated, 
but the results would have no direct 
bearing on the [veteran's] claim as any 
entrapment neuropathy that may have 
developed would not be due to the 
accident sustained during his service.  
It is unlikely that his left arm symptoms 
were caused or exacerbated by his 
service-connected disability.  (Emphasis 
Added)

On examination, there was normal tone and bulk, strength was 
5/5, there was no pronator drift, and sensation was intact to 
pinprick, joint position sense, and vibration.  Moreover, 
fine finger and finger-nose-finger movements were intact.  In 
addition, the veteran had no Tinel's or Phalen's signs.

At the veteran's December 1999 examination, the veteran once 
again complained of weakness in his left hand and wrist as 
well as neck pain with pain and weakness radiating into his 
left arm.  The impression, after examination, was that the 
veteran had no indication of intervertebral disc syndrome, no 
indication of carpal tunnel syndrome, and no objective 
findings were found on examination ". . . that would 
attribute to the [veteran's] complaints of shoulder and arm 
pain."  On examination, posture was erect, the upper 
extremities, shoulders, and cervical spine had full range of 
motion, palpation of the dorsal spinous processes produced a 
complaint of pain, muscle power was normal, sensation was 
intact in both upper extremities except for decreased 
sensation to pin-stick in the ring and little fingers of the 
left hand, and pulses were normal.  X-rays show 
intervertebral disc spaces well maintained, normal cervical 
alignment, normal vertebral height at all levels, and normal 
bone density. 

The veteran and his wife testified at a personal hearing at 
the RO in November 1995.  The veteran reported that he had 
numbness, as well as weakness, in his arms and hands, with 
the problem being more severe in his left arm.  He also 
reported that, because of the loss in strength, he required 
two hands to hold a cup of coffee.  The veteran's wife 
testified that, while in the past the veteran was able to 
chop wood to heat their home, due to arm weakness, he had 
been unable to do so.  She also reported that the veteran had 
chronic arm pain that was increased with any use of his arms. 

As noted above, the December 1994 report indicates that the 
veteran's symptoms are likely accounted for by a nerve 
impingement type phenomena.  A February 1995 VA examination 
report describes the veteran's neck disability as a strain 
with radicular symptoms.  An inference that may be made from 
reading the February 1998 examiner's statements is that the 
veteran's service-connected cervical spine disorder may have 
exacerbated his left upper extremity weakness.  Read 
together, these reports suggest that symptoms the veteran 
experiences in his upper extremities are attributable to the 
already service-connected neck disability, either as 
symptomatic of the neck problem or as a separate disorder 
that is adversely affected by the neck disorder.  
Nevertheless, the Board finds that, despite such implication, 
the greater weight of the evidence is against the claim.

First of all, when examined in February 1995, although there 
was mention of radicular symptoms, the neurologic evaluation 
of the left upper extremity was normal.  Moreover, despite 
the assessment made in February 1998 that the veteran had 
upper extremity weakness with exacerbation of the cervical 
strain, this same examiner specifically indicated that the 
weakness and pain in the arms was not due to the cervical 
strain, but instead was due to carpal tunnel syndrome.  
Secondly, when examiners have reviewed the veteran's case 
with a view toward addressing questions of whether the 
veteran has any disability manifested by arm weakness and 
pain that can be attributed to military service or to already 
service-connected disability, none has provided an opinion 
favorable to the veteran's claim.  Indeed, on neurologic 
evaluation in November 1999, there was no evidence of 
radiculopathy due to service-connected disability to account 
for the veteran's problem, and while it was felt that a 
possibility existed that the veteran's symptoms were caused 
by ulnar neuropathy or carpal tunnel syndrome, it was 
specifically noted that examination and testing, even that 
which was done while the veteran was symptomatic, argued 
against such a conclusion.  It was further opined that any 
entrapment neuropathy that may have developed would not be 
due to the accident sustained during the veteran's military 
service.  Such conclusions support a finding that the 
preponderance of the evidence is against the veteran's claim.  
In other words, what little evidence tended to support the 
claim, such as the February 1998 assessment, has been 
refuted, even in comments made by the February 1998 examiner.  
Consequently, the Board finds that the appeal must be denied 
because the greater weight of the evidence is against the 
claim.

In reaching its conclusions, the Board recognizes that the 
veteran and his wife are competent to describe symptoms the 
veteran experienced during military service and since.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  Nevertheless, 
the veteran and his wife are not competent to provide 
diagnosis, or opinions as to the medical etiology of the 
symptoms experienced.  Therefore, the veteran's opinion does 
not suffice.


ORDER

Service connection for a disability manifested by weakness 
and pain in the arms is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

